United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stone Mountain, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1226
Issued: December 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 31, 2018 appellant, through counsel, filed a timely appeal from a January 23, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed since the last merit decisions dated November 17, 2017, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction to review the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 8, 2015 appellant, then a 35-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that while in the performance of duty on April 1, 2015 she injured her
right lower back in a motor vehicle accident.3 She stopped work on that day. OWCP accepted the
claim for neck sprain, lumbar sprain, bilateral knee contusions, disorders of the bursae and tendons
of the right shoulder, and derangement of the lateral meniscus of the right knee. It paid appellant
wage-loss compensation for total disability from May 18, 2015 to June 25, 2016 and for
intermittent periods of disability until March 30, 2017, when it again paid her wage-loss
compensation for total disability.
By decision dated November 17, 2017, OWCP terminated appellant’s wage-loss
compensation and authorization for medical benefits effective November 18, 2017 as she had no
further disability or need for medical treatment due to her April 1, 2015 employment injury. It
found that the opinion of Dr. Raju Vanapalli, an orthopedic surgeon and OWCP’s referral
physician, constituted the weight of the evidence and established that the accepted conditions had
resolved. OWCP noted that the reports from appellant’s attending physician, Dr. Jay B. Bender,
a Board-certified physiatrist, were repetitive and lacked medical rationale.
By separate decision dated November 17, 2017, OWCP suspended appellant’s wage-loss
compensation effective December 10, 2017, as she had not submitted an affidavit of earnings and
employment on a Form CA-1032 as requested.4
Subsequent to OWCP’s decisions, appellant submitted physical therapy reports dated
March and April 2017 and November 21, 2017. She also submitted a September 26, 2017 report
from Dr. Bender. In that report Dr. Bender diagnosed right shoulder bursitis, cervical sprain,
lumbar sprain, and a lumbar herniated nucleus. He noted that appellant had sustained an injury to
her neck, right shoulder, right lower extremity, and back in an employment-related motor vehicle
accident. Dr. Bender opined that she was totally disabled pending re-evaluation.
Appellant, on January 2, 2018, requested reconsideration.
By decision dated January 23, 2018, OWCP denied appellant’s request for reconsideration
as she had not raised an argument or submitted evidence sufficient to warrant reopening her case

3
By decision dated July 15, 2015, OWCP denied appellant’s request for authorization for various medical supplies.
By decision dated October 27, 2016, it denied her request for wage-loss compensation for lost time from work on
June 30 and July 15, 2016, and by decision dated February 27, 2017, it denied her request for four hours of wage-loss
compensation on December 2, 2016.
4

On November 29, 2017 OWCP received appellant’s completed CA-1032 form.

2

for further merit review under section 8128(a). It found that Dr. Bender’s report was substantially
similar to those previously submitted and considered.5
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.6
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.7
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.8 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.9 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
By decision dated November 17, 2017, OWCP terminated appellant’s wage-loss
compensation and authorization for medical benefits. On January 2, 2018 appellant requested

5

In reports received by OWCP in July and August 2017, Dr. Bender listed the accepted conditions as cervical and
lumbar sprain, contusions of the right and left knee, and right shoulder bursitis. He also diagnosed additional
conditions as due to the work injury. Dr. Bender opined that appellant was unable to work.
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(3); see also S.S., Docket No. 18-0647 (issued October 15, 2018).

8

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
9

Id. at § 10.608(a); see also M.S., Docket No. 18-1041 (issued October 25, 2018).

10

Id. at § 10.608(b); K.S., Docket No. 18-1022 (issued October 24, 2018).

3

reconsideration. Appellant’s request was timely filed as it was received within one year of
OWCP’s last merit decision.11
The issue is whether appellant submitted evidence or raised an argument in support of her
request for reconsideration sufficient to warrant further merit review pursuant to 20 C.F.R.
§ 10.606(b)(3). The Board finds that she did not show that OWCP erroneously applied or
interpreted a specific point of law or raise a relevant legal argument not previously considered.
Thus, appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(3).12
The Board further finds that appellant did not submit relevant or pertinent new evidence
not previously considered. She submitted physical therapy reports dated March, April, and
November 2017. The underlying issue, however, is whether appellant has further disability
causally related to her accepted April 1, 2015 employment injury. The physical therapy notes do
not address the question of disability and thus are not pertinent to the issue at hand.13 Evidence or
argument that does not address the particular issue involved does not warrant reopening a case for
further merit review.14
On September 26, 2017 Dr. Bender reexamined her and diagnosed right shoulder bursitis,
cervical sprain, lumbar sprain, and a lumbar herniated nucleus. He attributed the conditions to
appellant’s work injury and indicated that she was currently disabled from employment until
further evaluation. Dr. Bender’s report, however, was substantially similar to his prior reports
previously of record, and thus does not constitute relevant and pertinent new evidence.15
Appellant, consequently, is not entitled to a review of the merits of her claim based on the third
requirement under section 10.606(b)(3).16
The Board, accordingly, finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.17

11

See supra note 8.

12

20 C.F.R. § 10.606(b)(3)(i) and (ii); see also C.K., Docket No. 18-1019 (issued October 24, 2018).

13

See R.B., Docket No. 16-0168 (issued February 8, 2016).

14

See T.Q., Docket No. 18-0641 (issued October 5, 2018).

15

See V.P., Docket No. 18-0440 (issued August 24, 2018) (newly submitted evidence which is repetitive or
duplicative of evidence existing in the record is insufficient to warrant further merit review).
16

20 C.F.R. § 10.606(b)(3)(iii); see also A.F., Docket No. 18-0295 (issued July 18, 2018).

17

See R.C., Docket No. 17-1314 (issued November 3, 2017) (when an application for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 28, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

